Wenzel, J.
The grand jury under the new section 252-c of the Code of Criminal Procedure has recommended that each of these two defendants “ be examined, investigated and tried to determine whether he should be adjudged a youthful offender ”. There seems to be some question as to whether this investigation and a subsequent trial in accordance with this section may be transferred to the County Court in the same manner as indictments may be transferred when found and filed by a Supreme Court grand jury (Code Crim. Pro. § 22). This question arises because the statute [§ 252-c] states that “ the grand jury * * * may recommend to the court for which the grand jury was drawn * * * that the defendant be examined,” et cetera. The statute then provides that in such case" the indictment be not filed. Since, under section 22, a case may not be transferred to the County Court until an indictment is filed, it would seem that the investigation and trial provided for by this law must be had in the Supreme Court. *933However, the last paragraph of the law provides: “ After an indictment has been found and during the pendency of such examination and investigation, and before a final determination. by the court, the court shall have the same powers and jurisdiction over the defendant as though the indictment had been filed.” (Italics supplied.) Since there can be no question of the power of this court to transfer an indictment after it has been filed, it follows that this investigation and trial may be so transferred. This interpretation of this section is borne out by the words of Governor Dewey in signing this statute: “ The same courts which have previously handled such persons continue their jurisdiction, thus no additional expense or burden on the community is created. The experience of such courts and their personnel are still available in the treatment of the difficult problems arising from youthful offenses ”. This clearly refers to the County Court and its probationary system, which this court does not have. This court, therefore, directs that this indictment be transferred to the County Court, that the recommendation of the grand jury be conveyed to the judge of that court and that the investigation and trial proceed before him in accordance with the statute.